Under the express provisions of Article 8 of the Code of Criminal Procedure, it is the mandatory duty of the district attorney to enter a nolle prosequi in the event an accused charged with committing a felony has not been tried after three years have elapsed from the date of the finding of the indictment or the filing of an information, and upon his failure to carry out this mandatory duty, the court may, upon the motion of the accused, cause such nolle prosequi to be entered, the same as if entered by the district attorney. It was never contemplated that the State should have the right to an appeal in the case where the judge causes the nolle prosequi any more than if it had been done by the district attorney. The State's remedy, in the event the court abuses this discretion, is to invoke the supervisory jurisdiction of this court.
I, therefore, respectfully dissent. *Page 690